DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 2/26/2021, in which claims 1-21 are currently pending. The application claims foreign priority to 20305254.3, filed 03/11/2020.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The Abstract is objected to because of the following:
The abstract comprises more than 150 words. Correction is required.  See MPEP § 608.01(b)
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
5- The drawings were received on 2/26/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 1, 14, which read “a sensing optical fiber arrangement” and “the optical fiber arrangement”, the underlined clauses appear to present antecedence issues.

Claims 2-13, 21 and 15-20 are similarly rejected by virtue of their dependence on claims 1 and 14.

As to claims 12, 13, which read “comprising one or more splitters at distal end of the optical fiber, the splitter connected to a segment of optical fiber” and “The method for deployment of a subsea power cable…. a cable reel positioned on the deck of a cable-laying vessel floating on a sea surface,14 wherein a sensing optical fiber is applied along the cable, the method comprising determining deformation in the subsea power cable”, respectively, the underlined and bold clauses appear to present antecedence issues and/or undetermined concepts.
 
Claim Rejections - 35 USC § 103
8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 1-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gosteli et al. (PGPUB No. 2014/0152982), in view of Zeni et al. (High-Pass Filtering for Accurate Reconstruction of the Brillouin Frequency Shift Proﬁle From Brillouin Optical Frequency Domain Analysis Data; IEEE Sensors Journal (18) 2018 pp. 185-192); both cited by Applicants.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).


5 As to claims 14 and 1, 11, Gosteli teaches a system and a method of use for determining deformation in a cable, wherein a sensing optical fiber arrangement is applied along the cable (Abstract, ¶ 2-4 and Figs. 1-7 with cable 21/37), the system comprising: - a pulse pump signal injecting device, injecting a pulse pump signal in the optical fiber in a forward direction of the optical fiber (¶ 41, 108-109, 113-114, Figs. 2-7; transmitter device 2 or 20/34, 41 and equivalents); - a probe signal injecting device, injecting a probe signal in the optical fiber 10in a reverse direction of the optical fiber (¶ 106-110, Figs. 2-7; transmitter device 20/34, 41 and equivalents); - a measuring device (4, 34), measuring a stimulated Brillouin backscattering (¶ 108-119); - a computing device, configured to provide information about a deformation of the cable based on the Brillouin backscattering measurement (¶ 23, 126 ); (claim 11) wherein the optical fiber arrangement comprises a single length of optical fiber, with an interrogation instrument arranged 25at each end, one interrogation instrument arranged to inject the pulse pump signal and the other interrogation instrument arranged to inject the probe signal (the single module 34 is considered as connected to both ends of the looped top single fiber and is used to inject the signals therein; Fig. 4).  
Gosteli does not teach expressly wherein the pulse pump signal injecting device is configured to provide the 15forward pulse pump signal as a sum of a stationary signal component and an interrogation pulse component.  
However, in a similar field of endeavor, Zeni teaches a system and method for Brillouin testing and analysis in optical fibers (Abstract, Introduction and Figs. 1-11)  and considers, in the pump signal, a stationary component (pp. 185-186), with the additional component considered, under BRI, as an interrogation component. A PHOSITA, aware of stimulated Brillouin scattering (SBS), would find it obvious to design the SBS of Gosteli as needed for specific purpose, such as minimizing noise amplification, by an optimized balance of powers carried respectively by the stationary component needed for the onset of the SBS, and the pulse component needed for the sensing applications.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Gosteli in view of Zeni’s suggestions wherein the pulse pump signal injecting device is configured to provide the 15forward pulse pump signal as a sum of a stationary signal component and an interrogation pulse component, with the advantage of effectively optimizing the Brillouin measurement without amplifying Brillouin noise due to a stationary optical power.

As to claims 15 and 2, the combination of Gosteli and Zeni teaches the system according to claim 14 and the method according to claim 1.
Moreover, Zeni teaches wherein the stationary signal component has an energy below a Brillouin activation level and the interrogation pulse signal 20component has an energy which results in that the sum of the stationary signal component and the interrogation pulse signal component exceeds the Brillouin activation level (p. 185, right col. upper part; the stationary component was designed to meet the pre-exciting levels of the acoustic phonons associated with the SBS. The additional interrogation component of the pulse naturally exceeds the onset of these acoustic phonons).  

As to claims 16-17 and 3-4, the combination of Gosteli and Zeni teaches the system according to claim 14 and the method according to claim 1.
Moreover, Costeli teaches wherein the information about the 25deformation of the cable includes information about a localization of the deformation of the cable; (Claims 17, 4) wherein the computing device is further configured to, based on the Brillouin backscattering measurement, providing 30information about temperatures along the cable (¶ 11, 24, 125-128 for ex.; time domain analysis is used for strain/temperature location analysis).  

As to claims 18 and 5, the combination of Gosteli and Zeni teaches the system according to claim 14 and the method according to claim 1.
Moreover, Gosteli teaches wherein the cable is a subsea power cable (¶ 2, 128-130).  


As to claims 19 and 6, 21, the combination of Gosteli and Zeni teaches the system according to claim 14 and the method according to claims 1 and 8.
Moreover, Gosteli teaches the system and method configured to operate during a deployment of the cable from land to a seafloor, i.e. in a method for deployment as claimed in claim 21 (¶ 2, 128-130).  
The combination does not teach the system and method used between a floating vessel and the seafloor, even though this aspect is considered as a mere intended use for the system claim.
However, one with ordinary skill in the art would find it obvious to consider using the system/method aboard a floating ship/boat, instead of the land, when the length of the cables is excessive and with the advantage of proximity to the analysis site on the seafloor and optimizing the signal emission/reception (See MPEP § 2143 Sect. I. B-D).
   Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Gosteli and Zeni in view of obvious optimization considerations so that the system and method be used between a floating vessel and the seafloor, with the advantage of proximity to the analysis site on the seafloor and optimizing the signal emission/reception.

As to claims 20 and 7-8, the combination of Gosteli and Zeni teaches the system according to claim 14 and the method according to claim 1.
Moreover, Gosteli teaches wherein the optical fiber arrangement is 5arranged as a loop, the loop reversing direction at a far end, with two proximate ends of the length of optical fiber connected to an interrogation instrument arranged to inject the pulse pump signal and the probe signal into respective ends of the optical fiber; (Claim 108) wherein the optical fiber arrangement comprises a single length of optical fiber, with a proximate end connected to an interrogation instrument arranged to introduce both the pulse pump signal and the probe signal into the same end of the optical fiber, the optical fiber having a distal end comprising a circulating device arranged to reflect or redirect the probe signal 15in the reverse direction (Fig. 4).  

As to claims 9-10, 12, the combination of Gosteli and Zeni teaches the system and the method according to claims 7 and 8.
Moreover, Gosteli teaches wherein the circulating device comprises a reflective surface (¶ 34); 20(claims 10, 12) wherein the circulating device comprises a loop (end of fiber on the right side of Fig. 4) and a splitter device (for ex. circulator 31).  



Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886